Citation Nr: 0524756	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  00-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a swollen right 
ankle, including as due to an undiagnosed illness.

2.  Entitlement to service connection for swollen hands, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
August 1987, and from October 1990 to May 1990, as well as 
periods of National Guard active duty for training (ACDUTRA).  
Service in Southwest Asia during the time of Desert 
Shield/Desert Storm is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran tripped on a tent peg in May 1990, causing a 
swollen right ankle.

2.  The veteran has had no subsequent complaints related to 
her right ankle.

3.  The veteran does not have a right ankle disability that 
causes swelling.

4.  The veteran does not have a hand disability that causes 
swelling.


CONCLUSIONS OF LAW

1.  The veteran does not have a right ankle disability that 
causes swelling and that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).

2.  The veteran does not have any hand disability that causes 
swelling and that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The veteran does not have a right ankle disability 
manifested by swelling that is due to undiagnosed illness.  
38 U.S.C.A. §§ 1117, 1118, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.317 (2004).

4.  The veteran does not have a hand disability manifested by 
swelling that is due to undiagnosed illness.  38 U.S.C.A. 
§§ 1117, 1118, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) show that she 
tripped over a wooden tent stake in May 1990 while undergoing 
ACDUTRA.  The SMR shows that the veteran's ankle was swollen, 
and had a one inch laceration.  She was treated and given 
light duty for the next 24 hours.  The veteran's SMRs are 
silent regarding any further complaints or treatment of the 
right ankle.  There is no mention of complaints of or 
treatment for swollen hands anywhere in the veteran's SMRs.  
The report of a medical examination given in September 1990, 
the month prior to her activation for deployment to Southwest 
Asia, shows that she had no complaints related to her right 
ankle or her hands.  The report of a separation examination 
given in April 1991, just prior to leaving active duty after 
her Southwest Asia deployment, showed only a possible stomach 
gastroenteritis.  There was no mention of any other 
complaint, disease, or disorder.

The veteran avers that she began to have swollen hands and 
feet beginning in 1992, for which she was treated by private 
physicians.  The earliest private treatment records 
obtainable date from 1997.  A treatment note from L.G., M.D., 
dated in June 1998, shows that the veteran complained of a 
one-month history of a painful lump in her left wrist.  Dr. 
L.G. noted a ganglion cyst of less than two cm. in size, 
which was painful to deep palpation.  Dr. L.G.'s subsequent 
treatment notes do not refer to the veteran's left wrist.  

The veteran underwent a VA joints examination given in 
September 1999.  The examiner reported that the nerves in 
both hands were intact.  Sensation was intact bilaterally, 
and she exhibited full range of motion bilaterally.  There 
was no posterior interphalangeal swelling or tenderness.  The 
veteran reported that her last episode of stiffness was about 
two weeks earlier.  The examiner noted that the veteran had a 
one cm. square ganglion cyst on the dorsal surface of her 
left wrist.  The examiner noted abnormalities in the 
veteran's left lower extremity (for which, the Board notes, 
she was subsequently service connected), but mentioned no 
abnormality regarding the right ankle.  He described the 
veteran's hands as appearing "quite normal."  

X-ray examination of the veteran's hands revealed no evidence 
of fracture, dislocation, or other bony abnormality.  Soft 
tissue was intact.  No evidence of rheumatoid arthritis was 
seen.  The radiologist's impression was that the veteran's 
hands were normal.  While x-rays were taken of the veteran's 
left ankle, none was ordered of the veteran's right ankle, 
presumably because no abnormalities were noted during the 
examination.  

Dr. L.G.'s treatment notes show that the veteran was seen in 
the emergency room in October 1998 after a slip and fall 
during which she twisted her right ankle.  X-ray examination 
revealed that the veteran suffered an avulsion fracture of 
the tip of the right talus.  Her right foot was placed in a 
cast.  Subsequent treatment notes do not refer to the right 
ankle.  

The veteran was afforded a hearing before a Decision Review 
Officer (DRO) in December 2000.  In that hearing, her 
representative averred that periodic swelling of the 
veteran's hands was possibly caused by a parasite that she 
picked up while serving in Southwest Asia.  No mention was 
made of a right ankle disability.  

The veteran was afforded a VA skin diseases examination given 
in February 2001.  The examiner diagnosed ongoing dermatosis, 
not otherwise specified, of undetermined origin, as well as 
chronic lymphedema of the left leg.  Also diagnosed was post-
inflammatory hyperpigmentation on the veteran's face, chest, 
abdomen, arms, and legs.  The veteran's hands were not 
identified as being involved in her dermatological problems.

The veteran was also afforded a VA Persian Gulf Registry 
Examination, also given in February 2001.  The veteran 
identified a medical history comprised of migraine headaches, 
chronic lymphedema of the left leg, atopic dermatitis and 
eczema, anemia, and depression.  The veteran listed the above 
complaints, as well as fatigue, joint pain, stomach ache, and 
sleep disturbance, all with onset in the latter half of 1991.  
Neither swollen hands nor a swollen right ankle were 
mentioned.  

Of record is the report of x-ray examination of the veteran's 
left hand in October 2004, following trauma to the left hand 
one week earlier, which resulted in pain and swelling of the 
third metacarpal bone.  The x-rays revealed a normal left 
hand without evidence of fracture.  

The veteran was scheduled for another VA joints examination 
in July 2004, but the veteran failed to report for the 
examination.  (VA regulations provide that, when a claimant 
fails to report for a scheduled examination given in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2004).  Accordingly, the Board will proceed to 
adjudicate the case based on the evidence of record.  Id.)

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

A.  Right Ankle

Here, there is no medical evidence of any current disability 
related to the right ankle.  There is also no evidence of any 
chronic right ankle disability while in service.  While the 
evidence shows that the veteran injured her right ankle while 
on ACDUTRA in 1990, the evidence also shows that this injury 
was acute and transitory, apparently resolving quickly and 
without complication.  Finally, the veteran's separation 
examination given in April 1991 showed no complaint regarding 
her right ankle, and there is no medical evidence since 
leaving service of any right ankle disability other than the 
October 1998 post-service fracture of the right talus.  
Without medical evidence of any current disability related to 
the right ankle, the analysis ends, and service connection 
must be denied.  In short, the evidence does not show that 
the veteran has a right ankle disability underlying her 
complaint of swelling, whether diagnosed or undiagnosed.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran does not have a current right ankle disorder 
traceable to disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hands

The veteran's SMRs do not show any complaints related to the 
hands.  While the veteran may experience swelling of the 
hands from time to time, and her subjective complaints have 
been registered, there is no medical finding of any chronic 
problem with swelling documented in the record.  With the 
exception of the ganglion cyst which appeared on the 
veteran's left wrist in May 1998, seven years after leaving 
active duty, there is no medical evidence of any abnormality 
related to the hands.  The September 1999 examiner described 
the veteran's hands as appearing "quite normal."  The 
radiologist's impression was that the veteran's hands were 
normal.  There is nothing in the record which indicates that 
the veteran's hands are in any way diseased or impaired.  
Without medical evidence of any current disability related to 
the hands-diagnosed or undiagnosed-or any in-service 
incurrence or aggravation of an injury or disease related to 
the hands, the analysis ends, and service connection must be 
denied.  

Again, the benefit-of-the-doubt doctrine is not applicable 
here because the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  The 
veteran does not have a swollen hands disorder traceable to 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Gulf War Undiagnosed Illnesses

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).  This 
legislation amended various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a).  Title 38 
U.S.C. § 1117 was amended to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome (IBS)) that is defined by a cluster of signs or 
symptoms; and (3) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C. 1117(d).  A "qualifying chronic 
disability" includes one or any combination of these 3 types 
of illnesses.  See 38 U.S.C.A. § 1117 (as amended by VEBEA, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).

VA amended 38 C.F.R. § 3.317 to incorporate these changes, 
and that amendment was made retroactively effective to March 
1, 2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added, defining the term 
"medically unexplained chronic multi-symptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  As yet, VA has identified 
only three illnesses as medically unexplained chronic multi-
symptom illnesses; therefore, new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  
Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id. 

The veteran is not currently diagnosed with any of the three 
named illnesses currently meeting the definition of medically 
unexplained chronic multi-symptom illnesses:  chronic fatigue 
syndrome, fibromyalgia, or IBS.  Further, while the veteran 
complains of certain symptoms, i.e., swollen hands and a 
swollen right ankle, the record does not provide medical 
evidence of objective indications of chronic disabilities; 
nor is there any diagnosed illness without conclusive 
pathophysiology or etiology.  Thus, the symptoms alone do not 
meet the criteria to qualify for any other unnamed and 
medically unexplained chronic illness.  See 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4).  Compensation for a disability or 
disabilities due to an undiagnosed illness(es) as provided 
for in 38 C.F.R. § 3.317 is therefore not warranted. 

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, and follow-up correspondence in March 2004 and July 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or the 
appellant's response to the RO's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, including 
specifically for Gulf War undiagnosed illnesses; what 
evidence and/or information was already in the RO's 
possession; what additional evidence and/or information was 
needed from the veteran; what information VA would assist in 
obtaining on the veteran's behalf; and where the veteran was 
to send the information sought.  The RO specifically 
requested that the veteran provide any evidence or 
information she had pertaining to her claim.  Additionally, 
the RO informed the veteran of the results of its rating 
decisions, and the procedural steps necessary to appeal.  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs and the private treatment records 
discussed above.  As noted above, not all of the private 
medical records identified by the veteran could be obtained.  
Multiple attempts were made identifying the veteran by both 
her maiden and married names.  One doctor indicated that no 
records were held.  Another query was returned as 
undeliverable to the address that was provided by the 
veteran.  Also as noted above, the veteran was afforded a 
hearing and several VA examinations were scheduled in 
furtherance of her claims.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for a swollen right ankle, 
including as due to an undiagnosed illness, is denied.

Entitlement to service connection for swollen hands, 
including as due to an undiagnosed illness, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


